                      UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


JEFFREY YOUNG, JR.,                          JUDGMENT IN A CIVIL CASE

      Petitioner,

vs.


UNITED STATES OF AMERICA,                    CASE NO: 17-1200-STA-egb

      Respondent.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
of Dismissal entered on February 27, 2019, this cause is hereby
DISMISSED.




                                             APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 2/27/2019                       THOMAS M. GOULD
                                      Clerk of Court

                                             s/Maurice B. BRYSON
                                      (By)    Deputy Clerk
